             Case 17-16077-RAM   Doc 49   Filed 01/21/20    Page 1 of 1




                                      Certificate Number: 03621-FLS-DE-033972500
                                      Bankruptcy Case Number: 17-16077


                                                     03621-FLS-DE-033972500




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on January 18, 2020, at 10:51 o'clock PM EST, Arturo
Santiesteban completed a course on personal financial management given by
internet by Credit Card Management Services, Inc. d/b/a Debthelper.com, a
provider approved pursuant to 11 U.S.C. 111 to provide an instructional course
concerning personal financial management in the Southern District of Florida.




Date:   January 19, 2020              By:      /s/Damaris Soto


                                      Name: Damaris Soto


                                      Title:   Credit Counselor
